Plaintiff in Detroit suffered fracture of a bone in the leg, and defendant, a physician and surgeon, was called to reduce it. In the treatment given defendant is charged with malpractice. Plaintiff and other lay witnesses in his behalf testified of the facts respecting treatment, and, to prove that it was in some respects improper, plaintiff called a *Page 22 
medical witness, Dr. Malejan, who testified of opinion relative to some features of the treatment.
Dr. Malejan according to the record is a specialist of high degree of skill and efficiency, of greater skill and learning than that ordinarily possessed by the average of members of the profession in that locality, and he gave opinion based upon the standards of the skilled specialist. At the conclusion of proof, the trial judge directed a verdict for defendant, who had judgment, and plaintiff brings error.
In expressing approval of directing a verdict we discuss but one matter. Defendant was
"bound to bestow such reasonable and ordinary care, skill, and diligence as physicians and surgeons in the same neighborhood, in the same general line of practice, ordinarily have and exercise in like cases." 21 R. C. L. p. 381; citingMiller v. Toles, 183 Mich. 252 (L.R.A. 1915C, 595).
Measured by such rule, there is no evidence that the treatment given by defendant was improper. The medical testimony is to the effect that what defendant did does not reach the high standards of the skilled specialist. The standard of care, skill, and diligence required of defendant in his general practice
"is not fixed by the ipse dixit of an expert, but by the care, skill, and diligence ordinarily possessed and exercised by others in the same line of practice and work in similar localities." Ballance v. Dunnington, 241 Mich. 383.
There being no proper medical testimony that defendant's treatment was improper, no case was made. Spaulding v. Bliss,83 Mich. 311. No other question merits discussion.
Judgment affirmed.
FEAD, C.J., and NORTH, FELLOWS, WIEST, McDONALD, POTTER, and SHARPE, JJ., concurred. *Page 23